Exhibit 10.47

INDEMNITY AGREEMENT

THIS AGREEMENT is made as of the 9th day of April, 2008, by and between MICHAEL
FOODS, INC., a Delaware corporation (together with its subsidiaries, the
“Corporation”) and Thomas J. Jagiela (“Indemnitee”), a director and/or officer
(defined to include key employees) of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available; and

WHEREAS, it is the express policy of the Corporation to indemnify its directors
and officers against claims, liabilities, losses and expenses which arise out of
their services to the Corporation to the full extent permitted by law so as to
provide them with the maximum possible protection permitted by law; and

WHEREAS, recent developments with respect to the terms and availability of
directors’ and officers’ liability insurance and with respect to the
application, amendment and enforcement of statutory and by-law indemnification
provisions generally have raised questions concerning the adequacy and
reliability of the protection afforded to directors and officers thereby; and

WHEREAS, in order to resolve such questions and thereby induce Indemnitee to
serve as a director and/or officer of the Corporation, the Corporation has
determined and agreed to enter into this contract with Indemnitee.

NOW, THEREFORE, in consideration of the premises and the terms and conditions
hereinafter set forth, the parties hereto agree as follows:

WITNESSETH:

Corporation and Indemnitee do hereby agree as follows:

1. Agreement to Serve.

(a) Indemnitee agrees to serve as a director and/or officer of the Corporation
for so long as he is duly elected or appointed or until such time as he tenders
a resignation in writing or is removed from office or dies.

2. Definitions. As used in this Agreement:

(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration or proceeding, whether brought in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee may be or may have been involved as a
party or otherwise, by reason of the fact that Indemnitee is or was a director
and/or officer of the Corporation, by reason of any action taken by him or of
any inaction on his/her part while acting as such a director and/or officer, or
by reason of the fact that Indemnitee is or was serving at the request of the
Corporation as a director, trustee, manager,



--------------------------------------------------------------------------------

officer, employee or agent of another corporation, partnership, limited
liability company, joint venture, trust or other enterprise, whether or not
Indemnitee is serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement.

(b) The term “Expenses” includes, without limitation thereto, expenses of
investigations, judicial or administrative proceedings or appeals, amounts paid
in settlement by or on behalf of Indemnitee, attorneys’ fees and disbursements
and any expenses of establishing a right to indemnification under Paragraph 9 of
this Agreement and shall include the amount of judgments, fines or penalties
against Indemnitee.

(c) References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the corporation”
shall include any service as a director, officer, employee or agent of this
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants, or beneficiaries.

3. Indemnity in Third Party Proceeding.

Subject only to the exclusions set forth in Paragraph 6 hereof, the Corporation
shall indemnify Indemnitee under the terms of this Agreement if Indemnitee is a
party to or threatened to be made a party to or otherwise involved in any
Proceeding (other than a Proceeding by or in the right of the Corporation to
procure a judgment in its favor) by reason of the fact that Indemnitee is or was
a director and/or officer of the Corporation or is or was serving at the request
of the Corporation as a director, trustee, manager, officer, employee, or agent
of another corporation, partnership, joint venture, limited liability company,
trust or other enterprise, against all Expenses actually and reasonably incurred
by Indemnitee in connection with the defense or settlement of such Proceeding.

4. Indemnity in Proceeding By or In the Right of the Corporation.

Subject only to the exclusions set forth in Paragraph 6 hereof, the Corporation
shall indemnify Indemnitee under the terms of this Agreement if Indemnitee is a
party to or threatened to be made a party to or otherwise involved in any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor by reason of the fact that Indemnitee was or is a director and/or officer
of the Corporation or is or was serving at the request of the Corporation as a
director, trustee, manager, officer, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust or other
enterprise, against all Expenses actually and reasonably incurred by Indemnitee
in connection with the defense or settlement of such Proceeding.

5. Contribution in the Event of Joint Liability.

(a) Whether or not any of the indemnification and hold harmless rights provided
in Sections 3 or 4 hereof are available in respect of any Proceeding in which
the Corporation is jointly liable with Indemnitee (or would be if joined in such
Proceeding), the Corporation shall pay, in the first instance, the entire amount
of any judgment or settlement of such Proceeding

 

2



--------------------------------------------------------------------------------

without requiring Indemnitee to contribute to such payment, and the Corporation
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. The Corporation shall not enter into any settlement of any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

(b) Without diminishing or impairing the obligations of the Corporation set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding), the Corporation shall contribute to the amount
of Expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually incurred and paid or payable by Indemnitee in proportion to
the relative benefits received by the Corporation and all officers, directors or
employees of the Corporation other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Corporation and all officers,
directors or employees of the Corporation other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such expenses, judgments, fines or amounts paid in settlement, as
well as any other equitable considerations. The relative fault of the
Corporation and all officers, directors or employees of the Corporation other
than Indemnitee who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.

(c) The Corporation hereby agrees to fully indemnify and hold harmless
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Corporation other than Indemnitee who may be
jointly liable with Indemnitee.

6. Exclusions from Indemnity.

The Corporation shall not indemnify Indemnitee under the terms of the Agreement
for Expenses:

(a) to the extent Indemnitee has been indemnified under a policy of insurance
purchased and maintained by the Corporation;

(b) on account of any suit in which judgment is rendered against Indemnitee for
an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Corporation pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law;

(c) on account of Indemnitee’s conduct which is finally adjudged by
non-appealable decision to have been knowingly fraudulent or deliberately
dishonest or willful misconduct; or

 

3



--------------------------------------------------------------------------------

(d) if a final non-appealable decision by a Court having jurisdiction in the
matter shall determine that such indemnification is not lawful.

7. Advancement of Expenses.

The Expenses incurred by Indemnitee pursuant to Paragraphs 3 and 4 in the
defense of any Proceeding shall be paid by the Corporation as they become due,
provided that Indemnitee has affirmed in writing that Indemnitee has satisfied
the criteria for indemnification hereunder and under the Delaware General
Corporation Laws and the By-Laws of the Corporation and that the Corporation has
determined that facts known to the Corporation would not preclude such
advancement. The determination by the Corporation shall be made in writing
promptly after receipt of the affirmation from Indemnitee.

8. Notification and Defense of Claim.

Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee will, if a claim in respect thereof is to be made against
the Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Indemnitee otherwise than under this
Agreement. With respect to any such Proceeding as to which Indemnitee notifies
the Corporation of the commencement thereof:

(a) The Corporation will be entitled to participate therein at its own expense;

(b) Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Indemnitee.
After notice from the Corporation to Indemnitee of its election so to assume the
defense thereof, the Corporation will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ
counsel in such action, suit or proceeding, but the fees and expenses of such
counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at the expense of Indemnitee unless (i) the employment
of counsel by Indemnitee has been authorized by the Corporation, (ii) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Corporation and Indemnitee in the conduct of the defense of such action, or
(iii) the Corporation shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and expenses of counsel
for Indemnitee shall be paid by the Corporation to the extent provided herein.
Notwithstanding the foregoing, the Corporation shall not be entitled to assume
the defense of any Proceeding as to which Indemnitee shall have made the
conclusion provided for in (ii) above; and

(c) The Corporation shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the written consent of the Corporation. The Corporation shall not settle any
Proceeding in any manner which would impose any penalty or limitation on
Indemnitee without the Indemnitee’s written consent. Neither the Corporation nor
Indemnitee will unreasonably withhold or delay the consent of the Corporation or
Indemnitee to any proposed settlement.

 

4



--------------------------------------------------------------------------------

9. Repayment of Expenses.

Indemnitee agrees that Indemnitee will reimburse the Corporation for all
reasonable Expenses paid by the Corporation in defending any Proceeding against
Indemnitee in the event and only to the extent that it shall be ultimately
determined by a court of competent jurisdiction that Indemnitee is not entitled
to be indemnified by the Corporation for such Expenses under the provisions of
the charter, by-laws, this Agreement, the Delaware General Corporation Laws, or
otherwise.

10. Enforcement.

(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Indemnitee to continue as a director and/or officer of the
Corporation, and acknowledges that Indemnitee is relying upon this Agreement in
continuing in such capacity.

(b) In the event Indemnitee is required to bring any action to enforce rights or
to collect moneys due under this Agreement and is successful in such action, the
Corporation shall reimburse Indemnitee for all of Indemnitee’s reasonable fees
and expenses in bringing and pursuing such action.

11. Indemnification Hereunder Not Exclusive.

The indemnification provided by this Agreement shall not be deemed exclusive of
any other rights to which Indemnitee may be entitled under the charter, the
bylaws, any other agreement, any vote of shareholders or disinterested
directors, the Delaware General Corporation Laws, or otherwise, both as to
action in his or her official capacity and as to action in another capacity
while holding such office. The Indemnification under this Agreement shall
continue as to Indemnitee even though Indemnitee may have ceased to be a
director or officer and shall inure to the benefit of the heirs and personal
representatives of Indemnitee.

12. Partial Indemnification.

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Expenses
actually and reasonably incurred by Indemnitee in the investigation, defense,
appeal or settlement of any Proceeding but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such Expenses to which Indemnitee is entitled.

13. Savings Clause.

If this Agreement or any portion thereof shall be invalidated on any ground by
any court of competent jurisdiction, then the Corporation shall nevertheless
indemnify Indemnitee as to Expenses with respect to any Proceeding to the full
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated or by any other applicable law.

 

5



--------------------------------------------------------------------------------

14. Notice.

Indemnitee shall, as a condition precedent to his/her right to be indemnified
under this Agreement, give to the Corporation notice in writing as soon as
practicable of any Proceeding for which Indemnity will or could be sought under
this Agreement. Notice to the Corporation shall be directed to Michael Foods,
Inc., 301 Carlson Parkway, Suite 400, Minnetonka, MN 55305, Attention: President
(or such other address as the Corporation shall designate in writing to
Indemnitee). Notice shall be deemed received three days after the date
post-marked if sent by prepaid mail, properly addressed. In addition, Indemnitee
shall give the Corporation such information and cooperation as it may reasonably
require and as shall be within Indemnitee’s power. Any notice required to be
given to Indemnitee shall be made by first class mail with postage prepaid and
addressed to Indemnitee at such home address as is in the books and records of
the Corporation or such other address as provided to the Corporation in writing
by Indemnitee.

15. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall constitute the original.

16. Applicable Law.

This Agreement shall be governed by and construed in accordance with internal
laws of the State of Delaware, without regard to the conflict of law principles
thereof.

17. Successors and Assigns.

This Agreement shall be binding upon the Corporation and its successors and
assigns and shall inure to the benefit of the Indemnitee and the Indemnitee’s
heirs, executors and administrators.

18. Effective Date.

This Agreement shall be effective the date Indemnitee became an employee or
director, of the Corporation, except that if Indemnitee is employed by a
subsidiary of Michael Foods, Inc., then the Effective Date of this Agreement
shall be the later of the date of employment or the effective date of the
acquisition of such subsidiary by Michael Foods, Inc. No act occurring prior to
the Effective Date of this Agreement shall be subject to indemnification
hereunder.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

MICHAEL FOODS, INC. By:  

/s/ Mark D. Witmer

Its:   Secretary INDEMNITEE

/s/ Thomas J. Jagiela

Thomas J. Jagiela

 

7